EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Swindells on July 14, 2022.
The Claims are amended as follows:
1. (Currently Amended) A high heel footwear, comprising: 
a heel tip assembly, which includes: 
a top lift configured to abut an end of a heel of the high heel footwear; the top lift including a cutout portion; 
a rigid shaft member extending away from the top lift and having a shaft head, a shaft body, and a threaded portion; the shaft head configured to match a shape and size of the cutout portion; and 
the shaft head including a first wedge-lock feature configured to prevent the top lift from rotating relative to the heel when the top lift is fully secured to the heel by the threaded portion, 
wherein the cutout portion of the top lift includes at least one anti-rotation feature configured to inhibit the top lift from rotating with respect to the heel when the top lift is fully secured to the heel; and 
a heel assembly, which includes: 
an insert having a threaded insert portion, a compressible elastic portion, and hollow insert portion, the insert being configured to be received inside an opening of the heel; 
wherein the threaded insert portion is configured to thread the threaded portion of the rigid shaft member; 
wherein the compressible elastic portion is configured to receive therethrough the rigid shaft member; 4876-5135-6446.1-3- 
wherein the hollow insert portion is configured to receive therethrough the rigid shaft member such that the rigid shaft member is received first through the hollow insert portion and then through the compressible elastic portion and then at least partially through the threaded insert portion, the hollow insert portion including a second wedge-lock feature configured to align with the first wedge-lock feature, 
wherein the compressible elastic portion is configured to compress as the threaded portion of the rigid shaft member threadingly engages the corresponding threaded insert portion of the insert to thereby hold the top lift in tension against the heel assembly.

5. (Currently Amended) The assembly of claim 1, wherein the compressible elastic portion is a helical spring.

9. (Currently Amended) The assembly of claim 1, wherein the cutout portion comprises a perimeter shape and at least one internal shape configured to operate as a second anti-rotation feature of the at least one anti-rotation feature to prevent the heel tip from rotating.

11. (Currently Amended) The assembly of claim 1 , wherein the threaded insert portion, the rigid shaft member, or the top lift comprise a 3D-printed material.

12. (Currently Amended) The assembly of claim 1, wherein the compressible elastic portion comprises a lattice structure or has a grid shape.

25. (Cancelled). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and dependent claims 3-9, 11-12 and 20-24 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a high heel footwear, comprising: a heel tip assembly, which includes: a top lift including a cutout portion; a rigid shaft member extending away from the top lift and having a shaft head, a shaft body, and a threaded portion; the shaft head configured to match the a shape and size of the cutout portion; the shaft head including a first wedge-lock feature configured to prevent the top lift from rotating relative to the heel when the top lift is fully secured to the heel by the threaded portion, the cutout portion of the top lift includes at least one anti-rotation feature configured to inhibit the top lift from rotating with respect to the heel when the top lift is fully secured to the heel; and a heel assembly, which includes: an insert having a threaded insert portion, a compressible elastic portion, and hollow insert portion, the insert being configured to be received inside an opening of the heel; the threaded insert portion configured to thread the threaded portion of the rigid shaft member; the compressible elastic portion configured to receive therethrough the rigid shaft member; 4876-5135-6446.1-3-the hollow insert portion is configured to receive therethrough the rigid shaft member such that the rigid shaft member is received first through the hollow insert portion and then through the compressible elastic portion and then at least partially through the threaded insert portion, the hollow insert portion including a second wedge-lock feature configured to align with the first wedge-lock feature, wherein the compressible elastic portion is configured to compress as the threaded portion of the rigid shaft member threadingly engages the corresponding threaded insert portion of the insert to thereby hold the top lift in tension against the heel assembly.
The prior art does not disclose or teach these structures. The closest prior art appears to be 2008/0244931 by Gallegos and does not disclose or teach these elements.

Drawings
The drawings filed on September 18, 2019 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because Figure 26C contains more than one figure within the figure numbers. Each Figure should be labeled with a separate figure number, see 37 C.F.R. 1.84(u).

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732